DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (7/5/22 Remarks: page 8, lines 6-11) with respect to the rejection of claims 1-3, 5-6, 10-21, & 25-29 under 35 USC §102 and the rejection of claim 4 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1-3, 5-6, 10-21, & 25-29 under 35 USC §102 and the rejection of claim 4 under 35 USC §103 have been withdrawn.
Applicant’s arguments (7/5/22 Remarks: page 8, lines 6-11) with respect to the rejection of claims 1-3, 5-6, 10-21, & 25-29 under 35 USC §102 and the rejection of claim 4 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter (US 20080279471).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-21, & 24-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haribhatt (US 20130016918, cited in 6/16/21 Office Action) in view of Hunter (US 20080279471).
With respect to claim 1, Haribhatt discloses:
Claim 1: A method of image processing (Haribhatt Title, wide-angle lens image correction), comprising: retrieving, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels of a first image from a distorted image space to a corrected image space, wherein the first image depicts a scene in the distorted image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.)), and wherein retrieving the plurality of de-warping matrices includes:
retrieving the de-warping matrices used to generate image tiles of a first stride of a plurality of strides; and
retrieving the de-warping matrices used to generate image tiles of a second stride of the plurality of strides only after each of the de-warping matrices associated with the first stride has been retrieved (see secondary reference below);
retrieving blocks of pixels of the first image based at least in part on the order of the plurality of dewarping matrices (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generating a plurality of image tiles based on the blocks of pixels of the first image, wherein each of the plurality of image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the plurality of de-warping matrices (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3); and
combining the plurality of image tiles to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the plurality of image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the plurality of image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Haribhatt does not expressly disclose the elements annotated “see secondary reference below” above (i.e. the elements pertaining to the sequence of retrieving de-waring matrices of first and second strides).
Hunter discloses:
retrieving the de-warping matrices used to generate image tiles of a first stride of a plurality of strides (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride)) basis); and
retrieving the de-warping matrices used to generate image tiles of a second stride of the plurality of strides only after each of the de-warping matrices associated with the first stride has been retrieved (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride) after the first row) basis);
Haribhatt and Hunter are combinable because they are from the field of image distortion correction.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the ordered retrieval of Hunter to the image correction of Haribhatt.
The suggestion/motivation for doing so would have been to allow for local correction variations (Hunter paragraph 0019).
Therefore, it would have been obvious to combine Haribhatt with Hunter to obtain the invention as specified in claim 1.
Applying these teachings to claims 2-3, 5-6, 9-21, & 24-29:
Claim 2: The method of claim 1 (see above), wherein each of the pixel blocks comprises a plurality of first pixels of the first image, and wherein each of the plurality of image tiles comprises a plurality of second pixels of the second image (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Claim 3: The method of claim 2 (see above), wherein a number of the plurality of first pixels in each pixel block is greater than a number of the plurality of second pixels in each of the plurality of image tiles (Haribhatt paragraph 0033 and Figure 1, interpolation uses four pixels of first image for each pixel of second image).
Claim 5: The method of claim 1 (see above), wherein the ordered sequence is based at least in part on a raster order of the image tiles in the second image (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 6: The method of claim 5 (see above), wherein the combining comprises: storing the plurality of image tiles in the raster order (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 9: The method of claim 1 (see above), wherein the retrieving of the blocks of pixels comprises:
retrieving a first lookup table (LUT) identifying the blocks of pixels used to generate the image tiles of the first stride of the plurality of strides (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride consisting of a defined pixel block) followed by second row (i.e. stride consisting of a defined pixel block)) basis); and
retrieving a second LUT identifying the blocks of pixels used to generate the image tiles of the second stride of the plurality of strides only after each of the blocks of pixels identified by the first LUT has been retrieved (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride consisting of a defined pixel block) followed by second row (i.e. stride consisting of a defined pixel block) after the first row) basis).
Claim 10: The method of claim 1 (see above), wherein the first image is captured by an image capture device, the method further comprising:
generating the plurality of de-warping matrices based at least in part on one or more geometric distortion parameters (Haribhatt paragraph 0026, offset values based on lens calibration and distortion amount data) or (Note: This is a recitation in the alternative, readable upon either alternative option) a focal length of a lens of the image capture device.
Claim 11: The method of claim 10 (see above), wherein the lens introduces non-linear distortions in the scene depicted by the first image (Haribhatt paragraph 0023, lens distortion represented by polynomial or radial functions), and wherein the scene depicted by the second image is rectilinear (Haribhatt paragraph 0020, rectilinear output image).
Claim 12: The method of claim 10, further comprising:
selecting a size of each of the plurality of image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on the one or more geometric distortion parameters (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion) or (Note: This is a recitation in the alternative, readable upon either option) the focal length.
Claim 13: The method of claim 10 (see above), wherein the plurality of de-warping matrices is generated based on a polynomial lens model (Haribhatt paragraph 0023, polynomial fit).
Claim 14: The method of claim 10 (see above), wherein the plurality of de-warping matrices is generated based on a non-polynomial lens model (Haribhatt paragraph 0023, “e.g.” polynomial fit, indicating that polynomial fit is one option among other (i.e. non-polynomial) options such as Haribhatt paragraph 0023, radial and tangential values).
Claim 15: The method of claim 1, further comprising:
selecting a size of each of the plurality of image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on a memory bandwidth requirement for generating each of the plurality of image tiles (Haribhatt paragraph 0026, destination macroblock (i.e. image tile) size based on available memory).
Claim 16: The method of claim 15, wherein the selection is further based on an image format (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion (i.e. effect on conformation of image)) or (Note: This is a recitation in the alternative, readable upon either option) pixel depth of the first image.
Claim 17: A de-warping circuit comprising:
a memory buffer (Haribhatt paragraph 0024, memory); and
hardware logic (Haribhatt paragraph 0025, computational engine) configured to:
retrieve, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels of a first image from a distorted image space to a corrected image space, wherein the first image depicts a scene in the distorted image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.)), and wherein retrieving the plurality of de-warping matrices includes:
retrieving the de-warping matrices used to generate image tiles of a first stride of a plurality of strides (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride)) basis); and
retrieving the de-warping matrices used to generate image tiles of a second stride of the plurality of strides only after each of the de-warping matrices associated with the first stride has been retrieved (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride) after the first row) basis);
read, into the memory buffer, blocks of pixels of the first image based at least in part on the order of the plurality of de-warping matrices (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generate a plurality of image tiles based on the blocks of pixels of the first image (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3),
wherein each of the plurality of image tiles is interpolated from one or more of the blocks of pixels using a respective one of the plurality of de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3, each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices); and
write the plurality of image tiles to an external memory to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the plurality of image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the plurality of image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Claim 18: The de-warping circuit of claim 17 (see above), wherein each of the pixel blocks comprises a plurality of first pixels of the first image, and wherein each of the plurality of image tiles comprises a plurality of second pixels of the second image (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Claim 19: The de-warping circuit of claim 18 (see above), wherein the plurality of first pixels in each pixel block is greater than the plurality of second pixels in each of the plurality of image tiles (Haribhatt paragraph 0033 and Figure 1, interpolation uses four pixels of first image for each pixel of second image).
Claim 20: The de-warping circuit of claim 17 (see above), wherein the ordered sequence is based at least in part on a raster order of the image tiles in the second image (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 21: The de-warping circuit of claim 20 (see above), wherein the hardware logic is further configured to store the plurality of image tiles in the raster order (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 24: The method of claim 17 (see above), wherein the logic is configured to read the blocks of pixels into the memory buffer by:
retrieving a first lookup table (LUT) identifying the blocks of pixels used to generate the image tiles of the first stride of the plurality of strides (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride consisting of a defined pixel block) followed by second row (i.e. stride consisting of a defined pixel block)) basis); and
retrieving a second LUT identifying the blocks of pixels used to generate the image tiles of the second stride of the plurality of strides only after each of the blocks of pixels identified by the first LUT has been retrieved (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride consisting of a defined pixel block) followed by second row (i.e. stride consisting of a defined pixel block) after the first row) basis).
Claim 25: A system comprising: a processor;
a memory (Haribhatt paragraph 0024, memory) storing instructions that, when executed by the processor (Haribhatt paragraph 0025, computational engine), cause the system to:
generate, in an ordered sequence (Haribhatt Title, wide-angle lens image correction), comprising: retrieving, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels from a distorted image space to a corrected image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.)); and a de-warping circuit configured to:
retrieve the de-warping matrices used to generate image tiles of a first stride of a plurality of strides (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride)) basis); and
retrieve the de-warping matrices used to generate image tiles of a second stride of the plurality of strides only after each of the de-warping matrices associated with the first stride has been retrieved (Hunter paragraph 0020 and Figure 1, retrieving parameters for pixel correction on a row-by-row (first row (i.e. stride) followed by second row (i.e. stride) after the first row) basis);
retrieve blocks of pixels of a first image based at least in part on the order of the plurality of de-warping matrices, the first image depicting a scene in the distorted image space (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generate a plurality of image tiles based on the blocks of pixels of the first image, wherein each of the plurality of image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the plurality of de-warping matrices (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3); and
combine the plurality of image tiles to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the plurality of image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the plurality of image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Claim 26: The system of claim 25 (see above), wherein the plurality of de-warping matrices is generated based on a polynomial lens model (Haribhatt paragraph 0023, polynomial fit).
Claim 27: The system of claim 25 (see above), wherein the plurality of de-warping matrices is are generated based on a non-polynomial lens model (Haribhatt paragraph 0023, “e.g.” polynomial fit, indicating that polynomial fit is one option among other (i.e. non-polynomial) options such as Haribhatt paragraph 0023, radial and tangential values).
Claim 28: The system of claim 25, wherein execution of the instructions further causes the system to:
select a size of each of the plurality of image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on a memory bandwidth requirement for generating each of the plurality of image tiles (Haribhatt paragraph 0026, destination macroblock (i.e. image tile) size based on available memory).
Claim 29: The system of claim 28, wherein the selection is further based on an image format (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion (i.e. effect on conformation of image)) or (Note: This is a recitation in the alternative, readable upon either option) pixel depth of the first image.
With respect to claim 4, Haribhatt discloses the invention of claim 2 (see above) and the use of interpolation (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Haribhatt does not expressly disclose the use of bicubic interpolation rather than one of the other forms of interpolation known to one of ordinary skill in the art.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to select bicubic interpolation among the various known types of interpolation to perform the Haribhatt interpolation to obtain the invention as specified in claim 4.
Claim 4: The method of claim 2 (see above), wherein each of the second pixels is interpolated from one or more of the first pixels (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image) using bicubic interpolation (see in re Ruff rationale set forth above).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663